Elmer Farra and George Siebenschuh were indicted jointly in the Washington Common Pleas, of first degree murder for the killing of Sheriff Moore of Caldwell, Ohio-. Farra confessed to the killing, was tried and convicted on the evidence of his confession and the evidence of Siebenschuh, who always denied any part in the killing. Farra was sentenced to life imprisonment on recommendation of mercy.
Siebenschuh was then indicted for harboring a felon on the tehory that he had aided and abetted Farra in escaping after the murder and was tried and convicted; but the Court of Appeals set aside the conviction.
Siebenschuh was then placed on trial for the killing of Moore under the joint indictment under which Farra had been convicted, and a like verdict of guilty with recommendation of mercy returned by the jury against him.
The Siebenschuh case was tried in Washington County shortly after an officer of the city of Marietta had been shot. In the argument of the case to the jury the assistant to the prosecuting attorney, pictured to the jury the circumstances surrounding the killing of the police officer of Marietta.
The plaintiff in error, Siebenschuh, claims that there is no evidence to sustain a verdict of guilty, relying principally on the evidence of the confession of Farra and his negativing any conspiracy existing; that the conviction is contrary to law and that the argument of the assistant prosecuting attorney was highly prejudicial to the rights of the plaintiff in error and influenced and affected the verdict of the jury.